Exhibit 10.1 Execution Version Essex Portfolio, L.P. $40,000,000 4.50% Senior Guaranteed Notes, SeriesA, due September30, 2017 $75,000,000 4.92% Senior Guaranteed Notes, Series B, due December30, 2019 Note Purchase Agreement Dated as of June30, 2011 Table of Contents (Not a part of the Agreement) Section Heading Page Section1. Authorization of Notes 1 Section1.1. Notes 1 Section1.2. Changes in Interest Rate 1 Section2. Sale and Purchase of Notes 2 Section2.1. Purchase and Sale of Notes 2 Section2.2. Parent Guaranty 3 Section2.3. Affiliate Guaranties 3 Section3. Closing 3 Section4. Conditions to Closing 4 Section4.1. Representations and Warranties 4 Section4.2. Performance; No Default 4 Section4.3. Compliance Certificates 5 Section4.4. Opinions of Counsel 5 Section4.5. Purchase Permitted by Applicable Law, Etc. 6 Section4.6. Sale of Other Notes 6 Section4.7. Payment of Special Counsel Fees 6 Section4.8. Private Placement Number 6 Section4.9. Changes in Legal Structure 6 Section4.10. Agreements 6 Section4.11. Funding Instructions 7 Section4.12. Proceedings and Documents 7 Section5. Representations and Warranties of the Company 7 Section5.1. Organization; Power and Authority 7 Section5.2. Authorization, Etc. 7 Section5.3. Disclosure 7 Section5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates 8 Section5.5. Financial Statements; Material Liabilities 8 Section5.6. Compliance with Laws, Other Instruments, Etc. 9 Section5.7. Governmental Authorizations, Etc. 9 Section5.8. Litigation; Observance of Agreements, Statutes and Orders 9 Section5.9. Taxes 9 Section5.10. Title to Property; Leases 10 - i - Section5.11. Licenses, Permits, Etc. 10 Section5.12. Compliance with ERISA 10 Section5.13. Private Offering by the Company 11 Section5.14. Use of Proceeds; Margin Regulations 11 Section5.15. Existing Indebtedness; Future Liens 12 Section5.16. Foreign Assets Control Regulations, Etc. 13 Section5.17. Status under Certain Statutes 13 Section5.18. Notes Rank Pari Passu 14 Section5.19. Environmental Matters 14 Section5.20. REIT Status 14 Section6. Representations of the Purchasers 14 Section6.1. Purchase for Investment 14 Section6.2. Source of Funds 15 Section7. Information as to the Company 16 Section7.1. Financial and Business Information 16 Section7.2. Officer’s Certificate 19 Section7.3. Visitation 20 Section8. Prepayment of the Notes 20 Section8.1. Maturity 20 Section8.2. Optional Prepayments with Make-Whole Amount 20 Section8.3. Change in Control 21 Section8.4. Allocation of Partial Prepayments 23 Section8.5. Maturity; Surrender, Etc. 23 Section8.6. Purchase of Notes 23 Section8.7. Make-Whole Amount 24 Section9. Affirmative Covenants 26 Section9.1. Compliance with Law 26 Section9.2. Insurance 26 Section9.3. Maintenance of Properties 26 Section9.4. Payment of Taxes and Claims 27 Section9.5. Legal Existence, Etc. 27 Section9.6. Notes to Rank Pari Passu 27 Section9.7. Guaranty by Affiliates 28 Section9.8. Books and Records 29 Section9.9. Rating Confirmation 29 Section 9.10. Ownership 29 Section10. Negative Covenants 29 Section10.1. Maximum Aggregate Debt Limit 29 Section10.2. Maximum Aggregate Secured Debt Limit 29 - ii - Section10.3. Minimum Interest Coverage 30 Section10.4. Minimum Unsecured Debt Ratio 31 Section10.5. Minimum Unsecured Debt Yield 31 Section10.6. Minimum Net Worth 31 Section10.7. Maximum Quarterly Dividends 31 Section10.8. Mergers, Consolidations, Etc. 31 Section10.9. Transactions with Affiliates 33 Section10.10. Line of Business 33 Section10.11. Terrorism Sanctions Regulations 33 Section11. Events of Default 34 Section12. Remedies on Default, Etc. 36 Section12.1. Acceleration 36 Section12.2. Other Remedies 37 Section12.3. Rescission 37 Section12.4. No Waivers or Election of Remedies, Expenses, Etc. 37 Section13. Registration; Exchange; Substitution of Notes 38 Section13.1. Registration of Notes 38 Section13.2. Transfer and Exchange of Notes 38 Section13.3. Replacement of Notes 38 Section13.4. Registrar 39 Section14. Payments on Notes 39 Section14.1. Place of Payment 39 Section14.2. Home Office Payment 39 Section15. Expenses, Etc. 39 Section15.1. Transaction Expenses 39 Section15.2. Survival 40 Section16. Survival of Representations and Warranties; Entire Agreement 40 Section17. Amendment and Waiver 41 Section17.1. Requirements 41 Section17.2. Solicitation of Holders of Notes 41 Section17.3. Binding Effect, Etc. 42 Section17.4. Notes Held by Company, Etc. 42 Section18. Notices 42 - iii - Section19. Reproduction of Documents 43 Section20. Confidential Information 43 Section21. Substitution of Purchaser 44 Section22. Miscellaneous 45 Section22.1. Successors and Assigns 45 Section22.2. Payments Due on Non-Business Days 45 Section22.3. Accounting Terms 45 Section22.4. Severability 45 Section22.5. Construction, Etc. 45 Section22.6. Counterparts 46 Section22.7. Governing Law 46 Section22.8. Jurisdiction and Process; Waiver of Jury Trial 46 Signature 48 - iv - ScheduleA — Information Relating to Purchasers ScheduleB — Defined Terms Schedule2.3 — Affiliate Guarantors Schedule5.3 — Disclosure Materials Schedule5.4 — Subsidiaries of the Company and Ownership of Subsidiary Stock Schedule5.15 — Existing Indebtedness Exhibit1-A — Form of 4.50% Senior Guaranteed Note, SeriesA, dueSeptember30, 2017 Exhibit1-B — Form of 4.92% Senior Guaranteed Notes, Series B, due December30, 2019 Exhibit 2.2 — Form of Parent Guaranty Exhibit 2.3(a) — Form of Affiliate Guaranty Exhibit 9.7 — Form of Opinion Exhibit13 — Form of Paying Agent Agreement - v - Essex Portfolio, L.P. 925 East Meadow Drive Palo Alto, CA 94303 $40,000,000 4.50% Senior Guaranteed Notes, SeriesA, due September30, 2017 $75,000,000 4.92% Senior Guaranteed Notes, Series B, due December30, 2019 Dated as of June30, 2011 To Each of the Purchasers Listed in Schedule A Hereto: Ladies and Gentlemen: Essex Portfolio, L.P., a California limited partnership (the “Company”), and Essex Property Trust, Inc., a Maryland corporation operating as a real estate investment trust (the “Parent Guarantor”, the Parent Guarantor and the Company being herein sometimes collectively referred to as the “Obligors”), jointly and severally, agree with each of the purchasers whose names appear at the end hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as follows: Section 1. Authorization of Notes. Section1.1.Notes.The Company will authorize the issue and sale of (a) $40,000,000 aggregate principal amount of its 4.50% Senior Guaranteed Notes, Series A, due September30, 2017 (the “Series A Notes”) and (b) $75,000,000 aggregate principal amount of its 4.92% Senior Guaranteed Notes, Series B, due December 30, 2019 (the “Series B Notes” and collectively with the Series A Notes, the “Notes”, such term to include any such notes issued in substitution therefor pursuant to Section13).The Notes shall be substantially in the form set out in Exhibits 1-A and 1-B, respectively.Certain capitalized and other terms used in this Agreement are defined in ScheduleB; and references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached to this Agreement. Section1.2.Changes in Interest Rate.(a)If at any time a Below Investment Grade Event occurs, then as of such date to and until the date such Below Investment Grade Event no longer exists, the Notes shall bear interest at the Adjusted Interest Rate; provided that, the failure of the Company to receive and deliver to the holders of the Notes a rating pursuant to Section9.9 shall be deemed a Below Investment Grade Event; provided, further, that, following the receipt and delivery to the holders of the Notes of each rating pursuant to Section9.9 the Adjusted Interest Rate applicable thereafter shall be determined in accordance with such then current rating; provided further that during the continuance of an Event of Default, Notes shall bear interest at the Default Rate as stated in the Note. Essex Portfolio, L.P.
